DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 4/12/2022 has been entered. Claims 1-17, and 20 remain pending in the application. Claims 21-22 are new. Claims 11-17 and 20 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 5/5/2021.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-17 and 20 directed to a species of an electronic assembly non-elected without traverse.  Accordingly, claims 11-17 and 20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The abstract has been amended as follows: 
An electronic assembly includes a casing to conduct electricity flowing between at least some electronic components disposed within the casing. The electronic components include an ultrasonic transducer coupled to emit ultrasonic signals, and a battery to provide the electricity. A controller is coupled to the ultrasonic transducer and the battery, and the controller includes logic that when executed by the controller causes the electronic assembly to perform operations, including: instructing the 

The claims have been amended as follows:
11. (Cancelled)
12. (Cancelled)
13. (Cancelled)
14. (Cancelled)
15. (Cancelled)
16. (Cancelled)
17. (Cancelled)
20. (Cancelled)
21. (Currently Amended) An electronic assembly, comprising: 
a casing that conducts electricity; and 
electronic components disposed within the casing, wherein the electronic components include: 
an ultrasonic transducer configured to emit ultrasonic signals, wherein the ultrasonic transducer is oriented within the electronic assembly to send the ultrasonic signals along a length of a barrel of a medication injection device when the electronic assembly is disposed in the barrel; 
a battery to provide the electricity; and 
a controller coupled to the ultrasonic transducer and the battery, wherein the controller includes logic that when executed by the controller causes the electronic assembly to perform operations, including: 
emitting the ultrasonic signals from the ultrasonic transducer, wherein the casing is electrically connected to the ultrasonic transducer and the battery to complete a circuit including at least the ultrasonic transducer and the battery such that the electricity flows through a structural housing sidewall of the casing between the battery and the ultrasonic transducer and the circuit does not include a wire or a flexible conductive strip directly attached to the ultrasonic transducer.
Allowable Subject Matter
Claims 1-10 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention an electronic assembly as claimed in claim 1 comprising wherein the circuit does not include a wire directly attached to the ultrasonic transducer to complete the circuit.
Drachmann (U.S. PG publication 20150211905) discloses an electronic assembly item 2, a casing item 23, 26, 27 and 32 that conducts electricity as disclosed in paragraph [0123] and [0126]-[0127], an ultrasonic transducer item 6, a battery item 3, and a controller item 4. A wire as defined by Oxford English Dictionary is “metal drawn out into the form of a thin flexible thread or rod”. As shown in figure 1 of Drachmann, item 24 is directly attached to the ultrasonic transducer 6. Item 24 is a flexible metal strip as disclosed in paragraph [0062]. Item 24 additionally as shown in figure 3 is a thin flexible thread. Therefore item 24 of Drachmann is construed as a wire. Drachmann therefore fails to disclose that the circuit does not include a wire directly attached to the ultrasonic transducer to complete the circuit. Accordingly claim 1 is allowed.
Dependent claims 2-10 are allowed by virtue of being dependent upon allowed independent claim 1.
In regard to claim 21,
The prior art of record does not teach or otherwise render obvious in combination with all claim limitations before the effective filing date of the claimed invention an electronic assembly as claimed in claim 21 comprising wherein the circuit does not include a wire or flexible conductive strip directly attached to the ultrasonic transducer.
Drachmann (U.S. PG publication 20150211905) discloses an electronic assembly item 2, a casing item 23, 26, 27 and 32 that conducts electricity as disclosed in paragraph [0123] and [0126]-[0127], an ultrasonic transducer item 6, a battery item 3, and a controller item 4. A wire as defined by Oxford English Dictionary is “metal drawn out into the form of a thin flexible thread or rod”. As shown in figure 1 of Drachmann, item 24 is directly attached to the ultrasonic transducer 6. Item 24 is a flexible metal/conductive strip as disclosed in paragraph [0062]. Item 24 additionally as shown in figure 3 is a thin flexible thread. Therefore item 24 of Drachmann is construed as a wire/flexible conductive strip. Drachmann therefore fails to disclose that the circuit does not include a wire or flexible conductive strip directly attached to the ultrasonic transducer. Accordingly claim 21 is allowed.
Dependent claim 22 is allowed by virtue of being dependent upon allowed independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783